  8:20-cr-00120-BCB-SMB Doc # 114 Filed: 08/19/21 Page 1 of 2 - Page ID # 365




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                    8:20-CR-120

        vs.
                                                                         ORDER
TANNER J. LEICHLEITER, and NORA
GILDA GUEVARA TIRANA,

                       Defendants.


       This matter comes before the Court on defendant Nora Gilda Guevara Tirana’s motion on

August 18, 2021, seeking to file an untimely motion to suppress a statement by Guevara Tirana.

Filing 111. In the alternative, counsel for Guevara Tirana seeks to have the filing considered as a

motion in limine. Filing 111 at 4. Pursuant to Filing 36 and Filing 51, the parties were required to

file any motions to suppress by September 8, 2020. It appears from the motion for leave that all

information needed to file any motion to suppress was available to counsel well in advance of the

deadline to file the motion to suppress. Nothing in defendant Guevara Tirana’s motion for leave

provides any excuse as to why counsel for Defendant failed to file the motion to suppress in a

timely manner. Accordingly, the Motion for Leave to File Motion to Suppress Out of Time, Filing

111, is denied.

       In the interest of assuring defendant Guevera Tirana’s rights despite the missed deadline,

the Court will permit Defendant to assert this issue as a motion in limine under the present

circumstances. However, in the motion, Defendant curiously does not quote the precise language

she used to make “a clear desire of her right to remain silent.” Filing 111-2 at 2. Counsel for

Defendant Guevara Tirana is ordered to file a Motion in Limine addressing the Miranda issue by

9:00 a.m. on Friday, August 20, 2021, if she wishes to continue to pursue this motion. Such Motion

                                                 1
  8:20-cr-00120-BCB-SMB Doc # 114 Filed: 08/19/21 Page 2 of 2 - Page ID # 366




in Limine must quote the exact language the defendant used when communicating with the police

which she claims should have resulted in the cessation of questioning. If a recording of the

interview is available, Defendant’s counsel must quote precisely the discussion between the

defendant and the police that supports Guevara Tirana’s contention that the statement should be

excluded. The Government is directed to file a response by Monday, August 23, 2021, at 10:00

a.m. Accordingly,

       IT IS ORDERED:

          1. Defendant Guevara Tirana’s Motion for Leave to File a Motion to Suppress, Filing

              111, is denied; and

          2. Counsel for Defendant is ordered to file a Motion in Limine regarding the

              suppression issue if so desired by no later than 9:00 a.m. on Friday, August 20,

              2021; and

          3. The Government shall respond to any such Motion in Limine no later than 10:00

              am on Monday, August 23, 2021.


       Dated this 19th day of August, 2021.
                                                   BY THE COURT:



                                                   ____________________________________
                                                   Brian C. Buescher
                                                   United States District Judge




                                              2
